 Case: 1:18-cv-00296-NAB Doc. #: 46 Filed: 05/26/20 Page: 1 of 2 PageID #: 227



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

EZELL ROBERTS,                                    )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          Case No. 1:18-CV-296 NAB
                                                  )
KEITH OVERTON, et al.,                            )
                                                  )
           Defendants.                            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion Concerning Appointment of Pro Bono

Neutral. [Doc. 45.] The Court ordered the parties to participate in alternative dispute resolution-

mediation (“ADR”). [Docs. 32, 36.] The parties completed the mediation on December 16, 2019.

The neutral filed an ADR Compliance Report and informed the Court that the parties participated

in good faith, but did not achieve settlement. [Doc. 39.] The neutral also filed a request for

compensation as a pro bono neutral. [Doc. 40.]

       In the present motion, Plaintiff asserts that he is currently incarcerated at the Southeastern

Correctional Center. Plaintiff, through counsel, asserts that he is indigent with limited financial

resources. He seeks Court approval for retroactive appointment of a pro bono neutral so that the

neutral can be reimbursed for Plaintiff’s portion of the neutral’s services during the mediation.

Based on the foregoing, the Court will approve appointment of Stephen Limbaugh, Sr. as a pro

bono neutral in this action effective October 29, 2019, the date of the Notice of Appointment of

Neutral.

       Accordingly,
 Case: 1:18-cv-00296-NAB Doc. #: 46 Filed: 05/26/20 Page: 2 of 2 PageID #: 228



       IT IS HEREBY ORDERED that Plaintiff’s Motion Concerning Appointment of Pro

Bono Neutral is GRANTED. [Doc. 45.]

       IT IS FURTHER ORDERED that Stephen Limbaugh, Sr. is appointed as pro bono

neutral in this action effective October 29, 2019.




                                                     NANNETTE A. BAKER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of May, 2020.




                                                 2
